UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1544


BRANELL HARRIS,

                  Plaintiff - Appellant,

           v.

RESTON HOSPITAL CENTER, LLC,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-01431-CMH-TCB)


Argued:   March 19, 2013                    Decided:   April 24, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Annette Kay Rubin, Leesburg, Virginia, for Appellant.
Sarah Aiman Belger, MCGUIREWOODS, LLP, Tysons Corner, Virginia,
for Appellee.   ON BRIEF: Ronda Brown Esaw, MCGUIREWOODS, LLP,
Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Branell       Harris      (“Appellant”)            appeals    from    an      order

entered       March    26,       2012,   granting       summary       judgment      to    Reston

Hospital Center (“Appellee” or “Reston Hospital”) on her claim

of discriminatory discharge brought pursuant to the Americans

with Disabilities Act (“ADA”), as amended by the ADA Amendments

Act of 2008 (“ADAAA”).                   Appellant contends the district court

erred    by    concluding         Reston       Hospital      did    not     “regard”      her    as

disabled because the evidence actually indicates the hospital

was aware she suffered from a drug and alcohol addiction.                                       She

further       asserts        that        the     district          court     ignored         proof

establishing other elements of her claim, and, thus, improperly

granted summary judgment.                 We disagree.             In our view, Appellant

failed to establish that she was a “qualified individual” with a

disability because the undisputed facts indicate she could not

objectively perform the essential functions of her job.                                  Because

Harris    failed       to    establish         this    necessary         ingredient       of    her

claim, we affirm.

                                                I.

               Appellant         began    working       as    a    registered       nurse       for

Reston    Hospital          in     its    surgical      unit        in     2002.       She      was

interviewed and hired by Nancy Susco, director of the surgical

unit,    who    continued          to    act    as    Appellant’s         direct    supervisor

throughout       her    employment.             As    part     of    her     job,   Appellant

                                                 2
provided     direct     care   to   patients       recovering    from        surgery,

including the administration of medications and narcotics.

                                          A.

             After    approximately        one    year   of    work    at     Reston

Hospital, Appellant attempted suicide on two occasions in 2003.

During her first attempt, she intentionally overdosed on the

prescription sleep aid Ambien.                 Appellant attempted suicide a

second time, when, after taking several over-the-counter sleep

aids, she crushed Ambien, mixed it with Dilaudid -- a narcotic

prescribed to treat moderate to severe pain -- and water, and

injected it into her veins.          Appellant obtained the Dilaudid by

impermissibly diverting it from leftover pain pumps at Reston

Hospital.

            As a result of her diversion of a narcotic, Appellant

submitted      to      the     Commonwealth         of     Virginia’s         Health

Practitioners’       Intervention    Program       (“HPIP”)     in    2003    as     an

alternative    to     discipline    by    Reston    Hospital    and    also     as    a

requirement     for     retaining    her       nursing    license.          HPIP     is

administered by the Commonwealth, and Susco served as an on-site

monitor for the program at Reston Hospital.                     As part of her

participation in HPIP, Appellant was required to seek ongoing

treatment,     submit    to    random      drug    screenings,       and     “abstain

completely     from      alcohol,        marijuana,      stimulants,         cocaine,

narcotics, sedatives, tranquilizers, and all other potentially

                                          3
addicting or mind-altering medications or drugs.”                                    J.A. 386. 1

Thus,      Appellant        was       prohibited        from   taking       Ambien    and   other

sleep aids during her participation in the program.                                  As the work

site       monitor    for       the    HPIP      program,      Susco    submitted       periodic

reports to HPIP regarding Appellant’s work performance.

               Appellant was on an approved leave of absence from

Reston Hospital to seek treatment through HPIP beginning in June

2003.        She initially received three months of leave under the

Family and Medical Leave Act (“FMLA”), and when she exhausted

her FMLA leave, Reston Hospital permitted Appellant to take an

additional three months of extended leave.                             After her return to

work,       and      for        a   period        of     several       months     during     her

participation              in       HPIP,      Appellant         was        prohibited      from

administering            narcotics        to   patients.       Reston       Hospital    assigned

another nurse to administer narcotics to Appellant’s patients

during this time.

               The    original           length    of    Appellant’s        participation     in

HPIP was five years with a completion date of 2008; however, it

was extended by one year after she violated the terms of her

agreement         with     HPIP     in    2007    by     obtaining      a    prescription     for

Lunesta, a sedative in the same family as Ambien.                                    Yet Reston


       1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                                   4
Hospital did not discipline her as a result.            Instead, Appellant

took       another   approved   leave   of   absence   between   August    and

November 2007 relating to additional treatment through the HPIP

program, and successfully completed the program in June 2009.

                                        B.

              In general, Appellant’s periodic performance reviews

at Reston Hospital indicate a “satisfactory” performance. 2               Even

so,    on     four    occasions   in    2008,   Appellant   made   mistakes

administering medications to patients.            She was responsible, as

part of her duties on the surgical unit, for verifying that what

is entered into the hospital’s medication administration record

by the pharmacist is the correct dosage, route, and frequency

ordered by the physician. 3         According to Susco, it is rare for


       2
       According to the employee performance evaluation form, a
score   of    “2”   or   below   indicates   unsatisfactory/below
expectations.   Appellant received scores of 3.04 in 2007, 3.04
in 2008, and 2.81 in 2009.         Appellant’s evaluations also
indicated that she had consistent problems assisting peers. As
a result, Susco met with Appellant annually to discuss her
performance and counseled her on at least three additional
occasions to address the issue.
       3
       The first error took place on April 30, 2008, when a
patient was to receive a dose of medication at 11:00 a.m.    Due
to Appellant’s failure to catch the mistake, the patient did not
receive the medication until 11 hours later. The second mistake
occurred on August 12, 2008, when Appellant failed to notice
that the pharmacy forgot to order a certain medication for a
patient.    As a result, the patient did not receive the
medication that the physician ordered.       The third mistake
occurred on October 18, 2008, when one of Appellant’s patients
was to receive a medication orally.      Due to her failure to
(Continued)
                                        5
nurses   on    the     surgical   unit     to     make    more   than     one     or   two

medication errors in a given year, whereas Appellant made four

medication errors during a six month period.

                                           C.

              According to Appellant, the events culminating in her

dismissal      on    August   11,    2009,        began    earlier        that    month.

Sometime during the morning of August 4, 2009, while walking

into her house, Appellant tripped and fell onto a set of cement

steps and suffered a head injury and a loss of consciousness.

She woke up at the emergency room of Inova Loudoun Hospital

sometime      later,     having     been        brought    there     by     ambulance.

Appellant has no recollection of anything that happened after

falling and striking her head until she woke up in the hospital.

              The    record   from    Appellant’s         emergency        room    visit

indicates “altered mental status” and “trauma.”                         The attending

physician noted that Appellant appeared groggy and planned to

observe her overnight to determine whether the symptoms were

connected to some substance or to the head trauma.                         The results

of the toxicology report were negative for all substances with




monitor the chart properly, the patient instead received the
dose intravenously. The fourth error occurred three days later,
on October 21, 2008, when one of Appellant’s patients was given
twice as much medication as the physician had ordered.



                                           6
the exception of Appellant’s regularly prescribed anti-anxiety

medication, Klonopin.

             Having been hospitalized overnight, Appellant received

a telephone call from her supervisor, Susco, on the morning of

August   5    at     9:45    a.m.,    while    still   in   Loudoun   Hospital.

Following an explanation of the events of the previous two days,

Susco suspended Appellant for three days for a “no call/no show”

because Appellant failed to show up for her shift or to call her

supervisor within two hours after her shift began at 3:00 p.m.

in   accordance      with    Reston    Hospital     policy.     Appellant     was

released from Loudoun Hospital later that day.

                                        D.

             After    serving   her    suspension,     Appellant   reported   to

work timely on August 11, 2009, for her 3:00 p.m. shift.                      Per

Appellant,    she     felt    fine    when    she   arrived.    Shortly     after

clocking in, however, she began to feel woozy and to experience

disorientation and nausea, “like the room was starting to spin.”

J.A. 73-74.        She described her experience as episodic and coming

over her in waves and said that she felt at some points as if

she would lose consciousness.                 Several coworkers on the unit

reported her behavior to the assistant director of the surgical

unit, Cathy Hannon, who escorted Appellant off the floor and to




                                         7
a conference room. 4    Susco and Gina Gerard, the hospital’s human

resources director, were thereafter summoned to the conference

room.

            Appellant   characterizes   the   meeting   as   very   tense,

stating that Susco and Gerard “hammer[ed]” her with questions

about what medications she had taken and whether she was under

the influence of alcohol and/or narcotics.         J.A. 77-78.       Susco

testified regarding the meeting:

     So at that time, when I got there [Appellant] and
     [Hannon] were already in the conference room waiting
     for me.    And Gina Gerard came in and we talked to
     [Appellant]. And at that point she appeared impaired.

        4
       Choon “Tina” Kim, a registered nurse who had worked on the
surgical unit for 30 years, noticed that Appellant was acting
strangely while she was reporting to Appellant on their shared
patients.     Kim noticed that Appellant was not responding
appropriately to the questions, and she was slurring her words.
J.A. 198. Additionally, the nurse who is taking over the shift
will usually write down all of the patient information, but Kim
observed Appellant just staring at the piece of paper she had in
her hand. Id. Approximately 20 minutes after giving Appellant
the report, Kim saw her staring blankly for several minutes at a
computer monitor with a screensaver displayed rather than
entering patient information into the computer. Id. Concerned
that something was wrong, Kim approached Hannon and told her
that she should check on Appellant because she was acting
strangely. Id.

     Alisa Rooney, another veteran nurse on the surgical unit,
also noticed that Appellant was slow to respond to questions.
J.A. 200.   Rooney observed Appellant standing near the nurses’
station appearing lost and not responding to at least two
patient calls for assistance.    Id.   Rooney finally approached
Appellant and offered to administer medication to one of her
patients. Id.    She then approached Hannon and expressed her
concerns about Appellant’s behavior. Id.



                                   8
     She couldn’t keep her eyes open.    She was slumping
     over. Her speech was slow and slurred. So Gina felt
     it was the right next step to do to ask her [for]
     permission for a drug test.

     * * * *

     She was having trouble staying awake.      She was not
     focusing. She was slurring her speech. We asked her
     if she had anything to drink or taken any drugs before
     she came to work.   And she said that at midnight she
     had had two glasses of wine and had taken 20
     milligrams of Ambien because she was nervous about
     coming back to work after her suspension.      The 11th
     was the first day back to work after her suspension.
     And then when she couldn’t go to sleep, and at 6:30 in
     the morning she had another glass of wine.      And she
     took her regular prescriptive pills and she took some
     Klonopin, some Tylenol, and what she said was
     Methotrexate that she was taking for arthritis pain.

J.A. 117-18.   At her deposition, Appellant testified that Gerard

told her during the meeting in the conference room that she was

fired, and denied telling those present that she had drank two

glasses of wine the night before and one glass that morning.

However, she admitted to drinking two glasses of wine around

noon on the day before, August 10.

          Appellant further testified regarding her condition on

August 11:

     Q. So at any time during August 11th when you were at
     Reston Hospital, did you tell anyone there something to the
     effect of, hey, I don't feel good or, hey, I feel sick,
     something like that?

     A. Not that I recall.

     * * * *



                                9
        Q. When you were describing before lunch how you felt                    when
        this wave came over you, and I want to make sure I get                   your
        testimony right, I think you said you felt woozy, you                    felt
        nauseated,   you  felt   like   you were   going  to                     lose
        consciousness; is that correct?

        A. That is correct.

        Q. Do you think that you could safely administer medication
        when you were in that state on August 11th?

        A. When that wave happened upon me, no.

        Q. Do you think you were able to treat patients when that
        wave came upon you on August 11th?

        A. No.

J.A. 83-84; see also id. 109-10.

               While in the conference room, Appellant completed a

form indicating what medications she had taken.                         She signed a

drug test consent form and admitted that she was taking the

following medications: Cymbalta, Clonazepam (Klonopin), Ambien,

Tylenol,       and    Methotrexate    --    each     of   which    were    regularly

prescribed or over-the-counter.             A phlebotomist arrived and drew

Appellant’s blood.           She was then sent home.         The results of the

blood       test,    which   were   reported    on    August      17,    2009,   were

negative for narcotics and alcohol. 5



        5
       Appellant claims she was fired on August 11, 2009, whereas
Susco contends Appellant was not discharged until August 19,
after the blood test results had been reported. While we credit
Appellant’s version for purposes of summary judgment, this
dispute has no bearing on our disposition of her appeal.



                                           10
           Even so, Gerard and Susco discussed the situation and

decided that given Appellant’s inability to perform her job and

safely   treat       patients   on   August        11,   termination      of    her

employment     was    warranted.          Susco    testified     regarding      the

decision to discharge Appellant:

     Q. Why do you believe she was unable to - you the
     institution, Reston Hospital, why does Reston Hospital
     believe that she was unable to perform her job duties that
     day?

     MS. BELGER:       Objection     to    form    and   foundation.      You   may
     answer.

     A. When she presented to work on that day at three o’clock
     she could not stay awake. She could not -- she was slurring
     her speech. She –

     Q. Appeared impaired?

     A. Could not -- appeared impaired. And I could not let her
     take responsibility for a patient load. First priority is
     to our patients. And that’s why she was removed from the
     floor that day.

     Q. And I understand why she would be removed from the floor
     that day. Why was she fired?

     MS. BELGER: Same objection.

     A. This was just the last straw in many things that had
     gone on with Branell [Harris].

J.A. 121:9-122:5.

           Susco      further   testified         that   she   also    took     into

account Appellant’s past disciplinary and performance record in

making   the   decision    to   discharge,        including    her    interactions




                                      11
with her peers, her medication errors, and her recent no call/no

show:

     Q. Okay. So what conversation did you have with Gina Gerard
     about terminating Branell?

      A. She asked me what my thought process was and the fact
     that this was not the first issue that we had with
     Branell’s performance. And she told me that she had
     consulted with Lesley and with HCA corporate, and that the
     decision was made to go ahead with the termination.

     Q. Did you offer any insight or input to Gina Gerard as
     part of these discussions?

     A. Gina already knew about the performance history with
     Branell.

     Q. When you say the performance history with Branell, can
     you be more specific?

     A. She knew about any of her previous counselings.

J.A. 123:3-124:11. 6

              In   Appellant’s     view    of   events,   her   impairment    on

August   11    was   caused   by   a   latent   manifestation    of   the    head

injury she received as a result of her fall on August 4, rather

than by drugs or alcohol.           In this regard, Appellant directs us

to evidence from her primary treating physician, Dr. Michael G.

Bowers, D.O., whom she visited on September 15, 2009, several

weeks after she was fired by Reston Hospital.                   Upon examining

Appellant, who had complained of ongoing headaches, Dr. Bowers

     6
        The “previous counselings” refer to the response by the
hospital to Appellant’s past performance evaluations. See supra
note 2.



                                          12
reported that she “may have been suffering from post-concussion

syndrome.”    J.A.       187.        He   testified     regarding   post-concussion

syndrome, “Post[-]concussion syndrome [. . . ] is like kind of a

timeline.         So,   if     you   have    still    concussive    issues,   meaning

headaches, memory loss, you know, maybe some cognizant deficits

during the day, even nausea.”                 Id. 277.     When asked during his

disposition whether his testimony could be characterized as not

“definitively” diagnosing Appellant as having a concussion, Dr.

Bowers testified:

     I would say based on [sic] because I have to rely
     solely on her history of present illness, not having
     records, and then when I examine her, that is correct.
     I could     not  definitively  say   yes,  you   had   a
     concussion.      But   based  on   symptomatology    and
     discussion I would have to label it as a concussion.

Id. 188.

                                             E.

            On December 21, 2010, Appellant commenced this action

by filing a complaint against Reston Hospital in the Eastern

District of Virginia.                She filed an amended complaint on June

21, 2011, asserting that Reston Hospital wrongfully discharged

her on the basis of a drug and alcohol addiction disability.

Following discovery, the hospital moved for summary judgment,

which was granted by the district court on March 26, 2012.

             In    the       main,     the    district     court    concluded    that

Appellant    failed       to    present      evidence    “indicating   that     Reston


                                             13
Hospital knew or believed that Plaintiff had any problems with

alcohol prior to her termination” such that she met her burden

to show that Appellee “regarded” her as disabled.                     See Harris v.

Reston Hosp. Ctr., LLC, 1:10-CV-1431, 2012 WL 1080990, at *5

(E.D. Va. Mar. 26, 2012).              The district court likewise refused

to   consider        an   additional   theory       of   recovery     introduced        by

Appellant for the first time in response to Appellee’s motion

for summary judgment, namely, that Appellant was fired because

she had a “record” of impairment.                   The district court reasoned

that to allow Appellant’s assertion of a new legal theory --

outside    of    the      complaint    and    after      discovery    --    to    defeat

summary judgment would unfairly prejudice Reston Hospital.

               The    district   court       also   determined       that    Appellant

failed    to    present     sufficient       evidence      indicating       she   was    a

“qualified       individual.”          The     district      court    explained         as

follows:

      Plaintiff has not demonstrated that she was performing
      her job at a level that met Reston Hospital’s
      legitimate expectations at the time or her termination
      in August 2009. Plaintiff had been counseled at least
      three times since 2007 regarding the need to be more
      consistent in assisting her peers. Additionally,
      Plaintiff had been given a written warning in 2008 for
      four medication occurrences in one year.     Plaintiff
      was suspended for three days for a No Call/No Show on
      August 4, 2009.    Finally, on the day that Plaintiff
      returned from her suspension, on August 11, 2009,
      Plaintiff’s behavior concerned multiple coworkers.
      Plaintiff   slurred   her  words,   did  not   respond
      appropriately to questions, failed to respond to
      several patient calls for medication, stared blankly

                                         14
       at a Screensaver on                      a    computer         monitor,        and     had
       trouble staying awake.

Harris, 2012 WL 1080990 at *6.

               The     district           court        next     concluded            that     even       if

Appellant      presented         a    prima         facie      case,      “Plaintiff’s         actions

gave   Reston        Hospital        legitimate,           nondiscriminatory                reasons      to

terminate       Plaintiff’s          employment,              and    Plaintiff’s           claim     that

Reston    Hospital         illegally            terminated          her   due    to     a    perceived

disability       is        belied         by     the      fact        that      Reston        Hospital

continually       accommodated              Plaintiff          and     allowed        Plaintiff          to

maintain    her       employment.”               Id.        Finally,       the       district       court

observed       that    Appellant           failed        to    produce       any      evidence       that

Appellee       “had        any       discriminatory             intent          or     that        Reston

Hospital’s reasons for terminating Plaintiff’s employment were

pretextual,”          or    that      “Plaintiff’s             inability         to    perform        the

essential       functions            of     her      job       were       not      Reston’s        [sic]

Hospital’s legitimate reasons for terminating her employment.”

Id. at *7.       Harris timely appealed.

               Appellant presents two issues on appeal: 1) whether

the district court improperly declined to consider Appellant’s

new    legal    theory       that         the    hospital       terminated           her     due    to    a

“record” of impairment; and 2) whether the district court erred

when it found that Appellant failed to present a prima facie




                                                    15
case for discrimination pursuant to the “regarded as” definition

of disability. 7

                               II.

          We review de novo a district court’s order granting

summary judgment.   See Webster v. U.S. Dep’t of Agric., 685 F.3d

411, 421 (4th Cir. 2012).

                               III.

          The Americans with Disabilities Act of 1990, 42 U.S.C.

§§ 12101-12213, as amended by the ADA Amendments Act of 2008,

Pub. L. No. 110-325, 122 Stat. 3353, prohibits an employer from

“discriminat[ing] against a qualified individual on the basis of

disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.”   42 U.S.C. § 12112(a). 8   A “disability” is defined

as (A) a physical or mental impairment that substantially limits

one or more of the major life activities of an individual; (B) a

     7
       In making her case, Appellant relies on statements taken
from   the  administrative   proceedings  before   the  Virginia
Employment Commission and the Virginia Board of Nursing.     The
district court properly disregarded these statements because the
use of such information in judicial proceedings is prohibited by
Virginia law.     See Va. Code Ann. § 60.2-623(B) (Virginia
Employment Commission); id. § 54.1-2400.2 (Virginia Board of
Nursing). We likewise disregard these statements.
     8
       Because Appellant’s claim arose after the effective date
of the ADAAA, we apply the amended version.



                                16
record of such impairment; or (C) being regarded as having such

an impairment.         Id. § 12102(1).

                                                A.

               Appellant      first        argues      that     the       district     court

improperly refused to consider an additional theory of recovery,

asserted for          the   first    time       in   her   opposition       to    Appellee’s

motion      for   summary     judgment,         that    she    has    a    “record”    of    a

physical or mental impairment that substantially limits one or

more major life activities. 9

               Addressing the new theory, the district court stated,

“any       such   ‘record’       does       not      appear     in        the    Charge     of

Discrimination that Plaintiff filed with the Equal Employment

Opportunity Commission (“EEOC”) or her Amended Complaint, nor

did    Plaintiff        assert      any     such      record    in     her       answers    to

interrogatories or at her deposition.”                      Harris, 2012 WL 1080990,

at *4.       Because the district court determined that asserting a

new legal theory for the first time in opposing summary judgment

amounted to constructive amendment of the amended complaint and

thus       unfairly    prejudiced         the    defendant,      the       district    court

refused to consider it.              Id. (citing United States ex rel. DRC,

Inc. v. Custer Battles, LLC, 472 F. Supp. 2d 787, 795–96 (E.D.

       9
        This   theory   implicates  the second  definition  of
disability. See 42 U.S.C. § 12102(1)(B) (“disability” means “a
record of such an impairment. . . .”).



                                                17
Va. 2007) aff’d, 562 F.3d 295 (4th Cir. 2009)).                          The district

court      also    concluded   that       Appellant     failed     to      exhaust    her

administrative        remedies      as    to     the    “record”      of    impairment

argument.         Id. (citing Miles v. Dell, Inc., 429 F.3d 480, 491

(4th Cir. 2005)).

              We conclude that the district court did not err in

refusing      to    consider   the       new    argument   as    an     impermissible

attempt      to    constructively        amend    the   complaint.          Because    a

complaint “guides the parties’ discovery, putting the defendant

on notice of the evidence it needs to adduce in order to defend

against the plaintiff’s allegations,” constructive amendment of

the   complaint      at   summary    judgment      undermines      the      complaint’s

purpose and can thus unfairly prejudice the defendant.                         Coleman

v. Quaker Oats Co., 232 F.3d 1271, 1292-93 (9th Cir. 2000); see

Deasy v. Hill, 833 F.2d 38, 40-42 (4th Cir. 1987); Josey v. John

R. Hollingsworth Corp., 996 F.2d 632, 642 (3d Cir. 1993). 10



      10
        See also Cloaninger v. McDevitt, 555 F.3d 324, 336 (4th
Cir. 2009) (“[A] plaintiff may not raise new claims after
discovery has begun without amending his complaint.”); Priddy v.
Edelman, 883 F.2d 438, 446 (6th Cir. 1989) (“A party is not
entitled to wait until the discovery cutoff date has passed and
a motion for summary judgment has been filed on the basis of
claims asserted in the original complaint before introducing
entirely different legal theories in an amended complaint.”);
Feldman v. Allegheny Int’l, Inc., 850 F.2d 1217, 1225 (7th Cir.
1988) (“Defense of a new claim obviously will require additional
rounds of discovery, in all probability interview of new
witnesses, gathering of further evidence, and the identification
(Continued)
                                           18
             Indeed, Appellant did not at any time request leave to

amend her pleadings.         As a result, Appellee conducted discovery

and crafted defenses based on Appellant’s claim as set forth in

the amended complaint, which alleges Appellee “regarded [her]

as” disabled.        See 42 U.S.C. § 12102(1)(C).               Defense of the

claim that Appellant had a “record of such an impairment,” id.

§ 12102(1)(B),        plainly       requires        different      discoverable

inquiries.      Allowing this new theory, asserted in a response

brief   no   less,   to   defeat    Appellee’s      motion     would   amount   to

constructive amendment of the controlling complaint, placing a

clear   burden       on   Appellee’s        ability     to     effectively      and

efficiently    defend     itself.      We    affirm     the    district     court’s

decision in this regard and thus need not address whether the

“record” of impairment theory is barred by Appellant’s failure

to exhaust her administrative remedies.

                                       B.

             A plaintiff establishes a prima facie case of wrongful

discharge under the ADA if she demonstrates that (1) she is

within the ADA’s protected class; (2) she was discharged; (3) at

the time of her discharge, she was performing the job at a level

that met her employer’s legitimate expectations; and (4) her



of appropriate       legal    arguments.      All     this    necessarily    takes
time.”).



                                       19
discharge occurred under circumstances that raise a reasonable

inference of unlawful discrimination.                   See Reynolds v. Am. Nat’l

Red Cross, 701 F.3d 143, 150 (4th Cir. 2012); Rohan v. Networks

Presentations       LLC,     375    F.3d    266,      273    n.9    (4th    Cir.    2004);

Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

“Evidence of all four of these elements is necessary to survive

summary     judgment.”        Reynolds,      701      F.3d   at     150.     Appellant’s

claim falters on the first step.

             “One is within the ADA’s protected class if one is a

‘qualified individual with a disability.’”                         Haulbrook, 252 F.3d

at   at    702    (quoting    42    U.S.C.       §   12112).        Under    the   ADA,   a

“qualified individual” is one who, “with or without reasonable

accommodation,        can    perform       the       essential      functions      of   the

employment position.”              42 U.S.C. § 12111(8).                 See Rohan, 375

F.3d at 278-79; Tyndall v. Nat’l Educ. Ctrs., Inc. of Cal., 31

F.3d 209, 213 (4th Cir. 1994).               “A job function is essential if

it ‘bear[s] more than a marginal relationship to the job at

issue.’”         Rohan, 375 F.3d at 279 (quoting Tyndall, 31 F.3d at

213).      Appellant bears the burden of establishing that she could

perform the essential functions of her job.                           See Tyndall, 31

F.3d at 213.

             At the outset, we recognize the undisputed fact that

an essential function of Appellant’s job as a registered nurse

in   the    surgical     unit      at   Reston       Hospital      was     the   care   and

                                            20
treatment        of     patients,       principally        including          the    safe     and

accurate        administration          of   medications.           We    agree       with   the

district court that Appellant failed to demonstrate that she

could        perform    this     essential     function.           Indeed,          Appellant’s

concession that she was not capable of safely treating patients

or administering medication on August 11, 2009, the date of her

discharge,        underscores          her   overall       failure       to    satisfy       this

element.          Her     employment         record    is    riddled          with    repeated

absences stretching over several years and personnel evaluations

demonstrating              barely            satisfactory-level                    performance.

Appellant’s           extensive        absences     and     physical          incapacity       --

regardless        of    their     precise       causes      --     would       significantly

interfere with, if not wholly negate, her ability to perform the

essential        functions        of     a   surgical       floor        nurse.         Because

Appellant        failed     to     establish        that     she     was       a     “qualified

individual”        with    a     disability,        the     district       court       properly

entered judgment in favor of Reston Hospital. 11




        11
        Even if we concluded Appellant had established that she
was a “qualified individual” with a disability, we would
nonetheless affirm the district court because she utterly failed
to present evidence demonstrating that, at the time of
discharge, she was performing her job at a level that met her
employer’s legitimate expectations. See Ennis v. Nat’l Ass’n of
Bus. and Educ. Radio, Inc., 53 F.3d 55, 61-62 (4th Cir. 1995).



                                               21
                                  IV.

          For   the   foregoing   reasons,   the   judgment    of   the

district court is

                                                              AFFIRMED.




                                  22